Name: Commission Regulation (EEC) No 2248/86 of 17 July 1986 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: consumption;  natural and applied sciences;  processed agricultural produce;  health;  distributive trades
 Date Published: nan

 No L 196/26 Official Journal of the European Communities 18 . 7 . 86 COMMISSION REGULATION (EEC) No 2248/86 of 17 July 1986 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 335/86 (2), and in particular Article 7 (5) thereof, Whereas Annex I to Commission Regulation (EEC) No 625/78 (3), as last amended by Regulation (EEC) No 1 134/86 (4), determines the characteristics of milk quality and control methods ; whereas, the rules given in the aforesaid Annex should be adapted in the light of expe ­ rience gained and in particular in the light of changes made to the reference standards for analysis methods ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 625/78 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 84, 31 . 3 . 1978 , p  19 . 4 OJ No L 103, 19 . 4 . 1986, p. 29 . 18 . 7 . 86 Official Journal of the European Communities No L 196/27 ANNEX 'ANNEX I QUALITY OF SKIMMED-MILK POWDER 1 . Characteristics (a) Fat content : 1 % maximum (b) Water content : 3,5 % maximum (c) Titratable acidity : in millilitres of decinormal sodium hydroxide solution : 19,5 ml maximum (d) Lactate content : 150 mg/ 100 g maximum (e) Additives : none (f) Phosphate test : negative, i.e. less than or equal to 4 micrograms of phenol per gram of reconstituted milk, (g) Insolubility index : 0,5 ml maximum (24 ° C) (h) Scorched particles content : 1 5 mg maximum, i.e. at least disc B (i) Total colony count : 40 000 per g maximum (k) Coli aerogenes organisms : negative in 0,1 g (1) Detection of buttermilk : negative (m) Detection of whey : negative (n) Taste and smell : clean (o) Appearance : white or slightly yellowish colour, free from impurities or coloured particles 2 . Control measures (a) Without prejudice to the provisions concerning the harmonization of analytical methods, the following reference methods are obligatory for the application of this Regulation :  fat content : ISO Standard 1736 : 1985  water content : International Standard IDF 26 : 1964  acidity : ISO Standard 6091 : 1980  lactate content : ISO DIS 8069 (')  phosphatase test : ISO Standard 3356 : 1975  insolubility index : ISO DIS 8 1 56 (')  determination of sorched of scorched particles content : ADMI Standard Methods ed ., 1971 , page 28 , 6th prin ­ ting 1983  total colony count : International Standard IDF 49 : 1970  Coli aerogenes organisms : International Standard IDF 64 : 1971 (b) As regards the detection of :  buttermilk : the absence of buttermilk can be ascertained either by an on-the-spot inspection , without prior notice , of the production plant, carried out at least once a week or by a laboratory analysis of the end product (2), No L 196/28 Official Journal of the European Communities 18 . 7 . 86  rennet whey : determination of glycomacropeptides by high ­ performance liquid chromatography (3). However, until 31 March 1986, Member States may also use determi ­ nation of free sialic acid (4). Until that date, determina ­ tion of free sialic acid will , at the request and expense of the party concerned, also be used where the latter does not accept the results obtained using the new method, in which case only the results obtained by means of the free sialic acid method will be con ­ sidered,  acid whey : tests laid down by the Member States . (') In the version valid on the day of publication of this Annex in the Official Journal of the European Communities. (2) The Member States must notify the Commission of the method chosen . In addition, the Member States must notify the Commission each month of the maximum and minimum values observed and the average value established during the previous month as a result of the laboratory analysis . (3) The method is that set out in Annex V. (4) With regard to the detection of rennet whey by the quantitative determination of free sialic acid, the method of analysis shall be that laid down in points 1 to 7 of Annex IV. If the result thus obtained is higher than 60 ppm, the tests set out in point 8 of the same Annex must be carried out.'